      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 1 of 14




1
     Mary Jo O’Neill, AZ Bar No. 005924
     James P. Driscoll-MacEachron, AZ Bar No. 027828
2    Gina E. Carrillo, AZ Bar No. 030579
     Wasan Awad, AZ Bar No. 025352
3
     EQUAL EMPLOYMENT OPPORTUNITY
4    COMMISSION, Phoenix District Office
     3300 North Central Ave., Suite 690
5
     Telephone: (602) 640-5012
6    Fax: (602) 640-5071
     Email: mary.oneill@eeoc.gov
7
            james.driscoll-maceachron@eeoc.gov
8           gina.carrillo@eeoc.gov
            wasan.awad@eeoc.gov
9

10   Attorneys for Plaintiff
     EQUAL EMPLOYMENT
11
     OPPORTUNITY COMMISSION
12
                          IN THE UNITED STATES DISTRICT COURT
13
                                  FOR THE DISTRICT OF ARIZONA
14

15
     Equal Employment Opportunity
16   Commission,                                              CIVIL ACTION NO.
17
                   Plaintiff,                                     COMPLAINT
18
                                                           (JURY TRIAL DEMAND)
            vs.
19

20   Trafficade Services, Inc.,
21
                   Defendant.
22

23

24                                  NATURE OF THE ACTION

25          This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the
26
     Civil Rights Act of 1991 to 1) correct unlawful employment practices on the basis of
27

28
     national origin, 2) correct unlawful retaliation against employees who opposed national




                                                  -1-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 2 of 14




1
     origin discrimination and filed charges under Title VII, and 3) provide appropriate relief

2    to Charging Parties Manuel Uribe Rodriguez and Pedro Gastelum. As alleged with
3
     greater particularity in the paragraphs below, Trafficade Service, Inc. subjected Mr. Uribe
4
     Rodriguez and Mr. Gastelum to a hostile work environment based on national origin and
5

6    retaliated against them for engaging in protected activity under Title VII.
7
                                  JURISDICTION AND VENUE
8
            1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,
9

10   1337, 1343, and 1345.
11
            2.     This action is authorized and instituted pursuant to Section 706(f)(1) and
12
     (3) of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(1) and (3), and
13

14   Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.
15
            3.     The employment practices alleged to be unlawful were committed within
16
     the jurisdiction of the United States District Court for the District of Arizona.
17

18                                            PARTIES

19          4.     The Equal Employment Opportunity Commission is the agency of the
20
     United States of America charged with the administration, interpretation, and
21

22
     enforcement of Title VII and is expressly authorized to bring this action by Section

23   706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).
24
            5.     At all relevant times, Trafficade has been headquartered in the State of
25
     Arizona and has continuously been doing business in the State of Arizona.
26

27          6.     At all relevant times, Trafficade has continuously employed fifteen or more
28
     persons.



                                                  -2-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 3 of 14




1
            7.     At all relevant times, Trafficade has been an employer continuously

2    engaged in an industry affecting commerce under Section 701(b), (g) and (h) of Title VII,
3
     42 U.S.C. § 2000e(b), (g) and (h).
4
                                ADMINISTRATIVE PROCEDURES
5

6           8.     More than thirty days prior to the institution of this lawsuit, Manuel Uribe
7
     Rodriguez filed two charges of discrimination with the Commission alleging violations of
8
     Title VII by Trafficade.
9

10          9.     More than thirty days prior to the institution of this lawsuit, Pedro
11
     Gastelum filed two charges of discrimination with the Commission alleging violations of
12
     Title VII by Trafficade.
13

14          10.    The Commission provided Trafficade with notice of each of these charges
15   of discrimination.
16
            11.    On January 9, 2020, the Commission issued letters of determination for
17

18   each charge to Trafficade, finding reasonable cause to believe that Trafficade violated

19   Title VII and invited Trafficade to join with the Commission in informal methods of
20
     conciliation to endeavor to eliminate the unlawful employment practices and provide
21

22
     appropriate relief.

23          12.    The Commission provided Trafficade an opportunity to remedy the
24
     discriminatory practices described in the letters of determination.
25
            13.    The Commission was unable to secure a conciliation agreement acceptable
26

27   to the Commission.
28




                                                  -3-
       Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 4 of 14




1
            14.      On March 18, 2020, the Commission sent Trafficade a notice of failure of

2    conciliation.
3
            15.      All conditions precedent to the institution of this lawsuit have been
4
     fulfilled.
5

6                                    FACTUAL ALLEGATIONS
7
            16.      Since at least 2015, Trafficade has engaged in unlawful employment
8
     practices based on national origin in violation of Section 703(a)(1) of Title VII, 42 U.S.C.
9

10   § 2000e-2(a)(1) by creating a hostile work environment for Manuel Uribe Rodriguez and
11
     Pedro Gastelum because of their national origin. During the same time period, Trafficade
12
     engaged in unlawful discrimination in violation of Section 704(a)(1) of Title VII, 42
13

14   U.S.C. § 2000e-3(a) by retaliating against Mr. Uribe Rodriguez and Mr. Gastelum for
15   engaging in protected activity.
16
            17.      In approximately February 2015, Trafficade hired Manuel Uribe Rodriguez
17

18   as a yard worker.

19          18.      In approximately October 2016, Trafficade hired Pedro Gastelum as a yard
20
     worker.
21

22
            19.      During the relevant time period, Jack Dodd managed Mr. Uribe Rodriguez

23   and Mr. Gastelum as part of his crew.
24
            20.      During the relevant time period, Jack Dodd had the power to hire and fire
25
     members of his crew, including Mr. Uribe Rodriguez and Mr. Gastelum.
26

27          21.      During the relevant time period, Ricky Perez supervised Mr. Uribe
28
     Rodriguez and Mr. Gastelum.



                                                   -4-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 5 of 14




1
            22.    During the relevant time period, Ricky Perez had the power to hire and fire

2    members of the crew, including Mr. Uribe Rodriguez and Mr. Gastelum.
3
            23.    During the relevant time period, Billy Dodd was a coworker of Mr. Uribe
4
     Rodriguez and Mr. Gastelum.
5

6           24.    Upon information and belief, Billy Dodd served in a quasi-managerial role
7
     for the crew during the relevant time period.
8
            25.    Jack Dodd, Ricky Perez, and Billy Dodd harassed Mr. Uribe Rodriguez and
9

10   Mr. Gastelum based on their national origin, Mexican-American, beginning shortly after
11
     each of them began work at Trafficade.
12
            26.    Jack Dodd, Ricky Perez, and Billy Dodd made disparaging comments to
13

14   and about Mr. Uribe Rodriguez and Mr. Gastelum on a regular basis regarding their
15   national origin, Mexican-American.
16
            27.    Jack Dodd and Billy Dodd used derogatory terms to Mr. Uribe Rodriguez
17

18   and Mr. Gastelum on multiple occasions, saying “fucking stupid Mexicans,” “wetbacks,”

19   and “fucking wetbacks.”
20
            28.    Approximately once a week during the relevant time period, Jack Dodd and
21

22
     Billy Dodd made fun of Mr. Uribe Rodriguez’s accent and the way he spoke.

23          29.    On at least one occasion, Jack Dodd laughed at Mr. Uribe Rodriguez when
24
     he fell on the ground, saying “that’s where your face should be, kissing the dirt.”
25
            30.    In or around the spring of 2018, Jack Dodd told Mr. Gastelum to “get to
26

27   work you fucking asshole, lazy ass.”
28




                                                  -5-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 6 of 14




1
            31.    On a regular basis, Jack Dodd singled out Mr. Uribe Rodriguez and sent

2    him for unnecessary and baseless random drug screenings.
3
            32.    Approximately once a week, from around March of 2017 to June of 2017,
4
     Jack Dodd made Mr. Uribe Rodriguez and Mr. Gastelum leave the breakroom before
5

6    they were finished eating, saying things like “you’ll eat when I tell you to eat” or “you
7
     don’t get a break until I say so.”
8
            33.    On multiple occasions, Ricky Perez singled out Mr. Uribe Rodriguez and/or
9

10   Mr. Gastelum telling them to go back to work before their breaks were over.
11
            34.    During the relevant time period, Trafficade also created a dangerous work
12
     place for Mr. Uribe Rodriguez and Mr. Gastelum based on their national origin.
13

14          35.    On multiple occasions, Jack Dodd threw tools at Hispanic workers,
15   including Mr. Uribe Rodriguez and Mr. Gastelum, and laughed at them.
16
            36.    On a regular basis, Jack Dodd operated the forklifts recklessly around Mr.
17

18   Uribe Rodriguez and Mr. Gastelum.

19          37.    In approximately early May of 2017, Jack Dodd lifted a steel plate that Mr.
20
     Uribe Rodriguez was standing on, forcing him to jump off the plate.
21

22
            38.    In or around the spring of 2018, Jack Dodd lowered a forklift on Mr. Uribe

23   Rodriguez’s fingers.
24
            39.    During the relevant time period, Trafficade’s harassment of Mr. Uribe
25
     Rodriguez and Mr. Gastelum was widely known.
26

27

28




                                                  -6-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 7 of 14




1
             40.     Trafficade’s Equal Employment Opportunity policy states that Trafficade

2    “will not discriminate against employees . . . on any legally recognized basis including . .
3
     . national origin.”
4
             41.     Mr. Uribe Rodriguez complained about Jack Dodd’s, Ricky Perez’s, and
5

6    Billy Dodd’s behavior directly to Jack Dodd and Ricky Perez on multiple occasions.
7
             42.     Trafficade did nothing in response after Mr. Uribe Rodriguez complained
8
     to Jack Dodd.
9

10           43.     Trafficade did nothing in response after Mr. Uribe Rodriguez complained
11
     to Ricky Perez.
12
             44.     Mr. Uribe Rodriguez complained about Jack Dodd’s, Ricky Perez’s, and
13

14   Billy Dodd’s behavior directly to Trafficade Human Resources representative, David
15   Taylor.
16
             45.     Trafficade did nothing in response after Mr. Uribe Rodriguez complained
17

18   to Human Resources representative, David Taylor.

19           46.     Mr. Uribe Rodriguez filed his first charge of discrimination with the
20
     Commission on June 28, 2017.
21

22
             47.     Mr. Uribe Rodriguez filed his second charge of discrimination with the

23   Commission on January 5, 2018.
24
             48.     Mr. Gastelum complained about Jack Dodd’s, Ricky Perez’s, and Billy
25
     Dodd’s behavior directly to Jack Dodd.
26

27           49.     Trafficade did nothing in response after Mr. Gastelum complained to Jack
28
     Dodd.



                                                   -7-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 8 of 14




1
            50.    Mr. Gastelum complained about Jack Dodd’s, Ricky Perez’s, and Billy

2    Dodd’s behavior directly to Trafficade’s president, Dennis Johnson.
3
            51.    Trafficade did nothing in response after Mr. Gastelum’s complained to
4
     Trafficade’s president, Dennis Johnson.
5

6           52.    Mr. Gastelum complained about Jack Dodd’s, Ricky Perez’s, and Billy
7
     Dodd’s behavior directly to Trafficade’s Human Resources representative David Taylor.
8
            53.    Mr. Gastelum also filled out an incident report for Human Resources.
9

10          54.    Trafficade did nothing in response after Mr. Gastelum complained to
11
     Human Resources representative David Taylor or after Mr. Gastelum filled out an
12
     incident report.
13

14          55.     Mr. Gastelum filed his first charge of discrimination with the Commission
15   on August 15, 2017.
16
            56.    Mr. Gastelum filed his second charge of discrimination with the
17

18   Commission on November 29, 2017.

19          57.    As a result of Mr. Uribe Rodriguez and Mr. Gastelum protesting and
20
     opposing the national origin harassment they suffered and filing charges of
21

22
     discrimination with the EEOC, Trafficade took actions against them that would dissuade

23   a reasonable employee from engaging in protected activity under Title VII.
24
            58.    For example, Trafficade’s harassment of Mr. Uribe Rodriguez and Mr.
25
     Gastelum increased after Mr. Uribe Rodriguez and Mr. Gastelum complained.
26

27          59.    And, after Mr. Uribe Rodriguez and Mr. Gastelum filed their charges of
28
     discrimination, Trafficade Vice President of Operations Jesus Nunez sought them out.



                                                -8-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 9 of 14




1
             60.   Mr. Nunez told at least Mr. Uribe Rodriguez that the EEOC would not help

2    them.
3
             61.   Trafficade fired Mr. Gastelum on November 17, 2017.
4
             62.   Trafficade fired Mr. Uribe Rodriguez on June 28, 2018.
5

6                                   STATEMENT OF CLAIMS
7
                                            Count I:
8                              Harassment based on national origin
                                     42 U.S.C. § 2000e-2(a)
9

10
             63.   The allegations in the foregoing paragraphs are incorporated by reference.
11

12           64.   Since at least March 2015, Trafficade has engaged in unlawful employment
13
     practices in violation of Section 703(a), 42 U.S.C. § 2000e-2(a)(1), by subjecting Manuel
14
     Uribe Rodriguez and Pedro Gastelum to a hostile work environment based on their
15

16   national origin, Mexican-American.

17           65.   During the relevant time period, Trafficade management and employees
18
     frequently used egregiously offensive terms toward and around Mr. Uribe Rodriguez and
19

20
     Mr. Gastelum because of their national origin, Mexican-American.

21           66.   At all relevant times, members of Trafficade management repeatedly
22
     created dangerous working conditions for Mr. Uribe Rodriguez and Mr. Gastelum
23

24
     because of their national origin.

25           67.   Mr. Uribe Rodriguez and Mr. Gastelum complained about the harassing
26
     behavior and dangerous work conditions to Trafficade management.
27

28




                                                -9-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 10 of 14




1
            68.    Despite Mr. Uribe Rodriguez’s and Mr. Gastelum’s multiple complaints,

2    Trafficade failed to take prompt or effective remedial action to correct it.
3
            69.    Trafficade knew or should have known about the harassment and the
4
     dangerous work conditions described above due to the complaints it received and the
5

6    open and notorious nature of the harassment.
7
            70.    Despite this knowledge, Trafficade negligently failed to take prompt or
8
     effective action to prevent, correct, or remedy the hostile work environment.
9

10          71.    The effect of the practices complained of in the foregoing paragraphs has
11
     been to deprive Mr. Uribe Rodriguez and Mr. Gastelum of equal employment
12
     opportunities and otherwise adversely affect their status as employees because of their
13

14   national origin, Mexican-American.
15          72.    The unlawful employment practices complained of in the foregoing
16
     paragraphs were intentional.
17

18          73.    The unlawful employment practices complained of in the foregoing

19   paragraphs were done with malice or with reckless indifference to the federally protected
20
     rights of Mr. Uribe Rodriguez and Mr. Gastelum.
21

22
                                             Count II:
                                            Retaliation
23                                     42 U.S.C. § 2000e-3(a)
24

25          74.    The allegations in the foregoing paragraphs are incorporated by reference.
26
            75.    Since at least 2017, Trafficade has engaged in unlawful employment
27
     practices in violation of Section 704(a)(1) of Title VII, 42 U.S.C. § 2000e-3(a) by
28




                                                  -10-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 11 of 14




1
     subjecting Manuel Uribe Rodriguez and Pedro Gastelum to adverse employment actions

2    in retaliation for engaging in protected activity under Title VII.
3
               76.   Trafficade subjected Mr. Uribe Rodriguez and Mr. Gastelum to materially
4
     adverse employment actions after they complained to management and filed charges of
5

6    discrimination with the EEOC, including but not limited to increased harassment,
7
     intimidation, and termination.
8
               77.   The effect of the practices complained of in the foregoing paragraphs has
9

10   been to deprive Mr. Uribe Rodriguez and Mr. Gastelum of equal employment
11
     opportunities and otherwise adversely affect their status as employees because of their
12
     opposition to unlawful employment practices and their participation in the charge filing
13

14   process provided in Title VII.
15             78.   The unlawful employment practices complained of in the foregoing
16
     paragraphs were intentional.
17

18             79.   The unlawful employment practices complained of in the foregoing

19   paragraphs were done with malice or with reckless indifference to the federally protected
20
     rights of Mr. Uribe Rodriguez and Mr. Gastelum.
21

22
                                       PRAYER FOR RELIEF

23   Wherefore, the Commission respectfully prays that this Court:
24
               A.    Grant a permanent injunction enjoining Trafficade, its officers, agents,
25
     servants, employees, attorneys, and all persons in active concert or participation with it
26

27   from engaging in any employment practice that discriminates on the basis of national
28
     origin.



                                                  -11-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 12 of 14




1
            B.     Grant a permanent injunction enjoining Trafficade, its officers, agents,

2    servants, employees, attorneys, and all persons in active concert or participation with it
3
     from engaging in any unlawful practice which retaliates against any employee for
4
     participating in protected activity, including making an internal complaint of
5

6    discrimination and filing a charge of discrimination.
7
            C.     Order Trafficade to institute and carry out policies, practices, and programs
8
     that provide equal employment opportunities for all persons regardless of national origin
9

10   and eradicate the effects of its past and present unlawful employment practices.
11
            D.     Order Trafficade to make Manuel Uribe Rodriguez and Pedro Gastelum
12
     whole by providing appropriate backpay with prejudgment interest, in amounts to be
13

14   determined at trial, and other affirmative relief necessary to eradicate the effects of its
15   unlawful employment practices.
16
            E.     Order Trafficade to make Manuel Uribe Rodriguez and Pedro Gastelum
17

18   whole by providing compensation for past and future pecuniary losses resulting from the

19   unlawful employment practices described above, in amounts to be determined at trial.
20
            F.     Order Trafficade to make Manuel Uribe Rodriguez and Pedro Gastelum
21

22
     whole by providing compensation for past and future nonpecuniary losses resulting from

23   the unlawful practices complained of above, in amounts to be determined at trial.
24
            G.     Order Trafficade to pay Manuel Uribe Rodriguez and Pedro Gastelum
25
     punitive damages because it acted with the knowledge that, at minimum, there was a
26

27   perceived risk that its actions violated federal law, as described above, in amounts to be
28
     determined at trial.



                                                  -12-
      Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 13 of 14




1
            H.     Grant to the Commission such further relief as the Court deems necessary

2    and proper in the public interest.
3
            I.     Award the Commission its taxable and recoverable costs of this action.
4
                                     JURY TRIAL DEMAND
5

6           The Commission requests a jury trial on all questions of fact raised by its
7
     complaint.
8

9
            RESPECTFULLY SUBMITTED this 4th day of August, 2020
10
                                                        SHARON FAST GUSTAFSON
11
                                                        General Counsel
12
                                                        ROBERT A. CANINO
13
                                                        Acting Deputy General Counsel
14
                                                        GWENDOLYN YOUNG REAMS
15                                                      Associate General Counsel
16
                                                        EQUAL EMPLOYMENT
17                                                      OPPORTUNITY COMMISSION
18                                                      131 M Street NE, 5th Floor
                                                        Washington, DC 20507-0004
19

20
                                                        MARY JO O’NEILL
                                                        Regional Attorney
21

22
                                                        JAMES DRISCOLL-MACEACHRON
                                                        Supervising Trial Attorney
23

24
                                                        /s/ Gina E. Carrillo
                                                        GINA E. CARRILLO
25                                                      Trial Attorney
26
                                                        WASAN AWAD
27                                                      Trial Attorney
28




                                                 -13-
     Case 2:20-cv-01545-GMS Document 1 Filed 08/04/20 Page 14 of 14




1
                                               EQUAL EMPLOYMENT
                                               OPPORTUNITY COMMISSION
2                                              Phoenix District Office
                                               3300 North Central Avenue, Suite 690
3
                                               Phoenix, Arizona
4                                              85012
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        -14-
